DETAILED ACTION
This action is in response to arguments and amendments filed for Application 17/198979 on January 7, 2022, in which Claims 1-20 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, of which Claims 1-20 are allowed

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

15. (Currently Amended) A system operating in a virtual machine environment, the system comprising: a memory; and a processor operatively coupled to the memory, wherein the processor, in the system operating in the virtual machine environment, is configured to: execute an application in cooperation with the memory; perform first address translation from a plurality of first virtual addresses processed by the application to a plurality of first physical addresses for accessing the memory; identify a plurality of faulty physical addresses among the plurality of first physical addresses, excluding a faulty physical address to prevent the faulty physical address from being used for the second address translation, wherein the faulty physical address corresponds to the fault type of the plurality of faulty physical addresses, and includes a faulty row address of the row failure, a faulty column address of the column failure or a faulty block address of the block failure, and wherein the processor is further configured to, without causing the system to be rebooted, specify the fault type, store the faulty address, and perform the second address translation.


Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 


Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “perform second address translation from a plurality of second virtual addresses to a plurality of second physical addresses excluding a faulty physical address to prevent the faulty physical address from being used for the second address translation, wherein the faulty physical address corresponds to the fault type of the plurality of faulty physical addresses, and includes a faulty row address of the row failure, a faulty column address of the column failure or a faulty block address of the block failure”, in Claims 1, 9 and 15; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1-20 are hereby allowed.


From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Kapoor et al. (U.S. Patent Application 2017/0344489), hereinafter “Kapoor”.  Kapoor is cited on PTO-892 filed 1/27/2022.
	Kapoor: ¶ 46 teaches a software page fault handler may be considered to include various types of software-implemented address translation functionality, e.g., as may be implemented within an operating system, kernel, hypervisor, virtual machine 

Although conceptually similar to the claimed invention of the instant application, Kapoor does not teach performing a second address translation excluding a faulty address.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

-Avraham (US Patent 10,705,763) teaches second level addressing may include first translating a virtual memory address to a pseudo physical address, and then translating the pseudo physical memory address to a machine physical memory address within the container environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114